200 S.E.2d 1 (1973)
284 N.C. 247
STATE of North Carolina
v.
James Edward PENLEY.
No. 34.
Supreme Court of North Carolina.
November 14, 1973.
*3 Robert Morgan, Atty. Gen. by Charles M. Hensey, Asst. Atty. Gen., Raleigh, for the State.
Richard S. Towers, Asst. Public Defender, Greensboro, for defendant.
HIGGINS, Justice.
The defendant, age fifteen, objected to the trial court's finding that he consented to being questioned in the absence of counsel. At the beginning of the interrogation the officers ascertained the defendant was fifteen years of age. They sent for his mother with whom he lived. Both the defendant and his mother were advised of the defendant's constitutional rights. The mother signed a written waiver and consented to the interrogation.
The defendant said he had been drinking. The last he remembered he lay down on Ray Johnson's bed and went to sleep. The next thing he remembered was the officers surrounding his bed. He testified to the same effect before the jury as a witness in his own defense. His statements to the officers tended to exculpate him.
The court's finding that he made a voluntary waiver of counsel, even though he is a minor, is supported by the record and by decided cases. Gallegos v. Colorado, 370 U.S. 49, 82 S.Ct. 1209, 8 L.Ed.2d 325; State v. Roseman, 279 N.C. 573, 184 S.E.2d 289; State v. Haskins, 278 N.C. 52, 178 S.E.2d 610. One who has arrived at the age and condition of accountability for crime may make a valid waiver of counsel and make a voluntary confession. State v. Hill, 276 N.C. 1, 170 S.E.2d 885.
Actually, the defendant, as a witness in his own behalf, testified that he was intoxicated and remembered nothing after he arrived at the Johnson boys' bedroom, lay down on their bed, and went to sleep. He knew nothing thereafter until the officers aroused him from his own bed. The objection to the interrogation without counsel is not sustained.
The defendant excepted to the introduction of his blood stained pants found under his bed after his arrest. The basis of the objection is the absence of a search warrant. The mother owned the house. She gave consent for the search. Her consent was sufficient. State v. Vestal, 278 N.C. 561, 180 S.E.2d 755.
The defendant's other objections related to the failure of the court to grant his motions to dismiss and to set the jury verdict aside. They do not require discussion.
In the trial and judgment, we find
No error.